STEPHENS, District Judge,
dissenting:
As the forfeiture statute, 31 U.S.C. Section 1101 (recodified as 31 U.S.C. Section 5316) has evolved through judicial interpretation, one bite at a time, it has lost almost all semblance of fairness, as fairness is viewed by the ordinary citizen. I invite attention to Judge Beezer’s dissent and especially footnote 9 in United States v. One Hundred Twenty-Two Thousand Forty-Three Dollars ($122,043.00) in United States Currency, 792 F.2d 1470 (9th Cir. 1986). Judge Beezer’s concern arises out of a requirement to report currency when leaving the United States while our Canadian Currency case involves entry into the United States, but both cases involve situations where the person transporting the currency may not be aware of the requirement to report the currency. The Secretary could avoid one major element of unfairness by requiring that all persons entering or leaving the United States be given a written explanation of the reporting requirements before any questions are asked concerning transportation of currency.
However, I am still concerned with this particular case as well as the effect of this decision upon future cases. In my opinion it would not be inappropriate for the Secretary to reconsider the defendant’s petition for clemency and any further explanation which the petitioning party might offer.